El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Anteriormente hemos sostenido que, conforme a las Re-glas 44.1 y 68.2 de Procedimiento Civil, 32 LPRA Ap. V, el plazo de diez días que tiene una parte prevaleciente en un pleito para presentar un memorando de costas es de natu-raleza jurisdiccional.(1) Ahora bien, el caso de epígrafe nos permite aclarar el estado de derecho en cuanto a la natu-raleza del término de diez días para notificar un memo-rando de costas a las demás partes. En particular, debemos determinar si el plazo es de carácter jurisdiccional o si, en cambio, es de cumplimiento estricto y prorrogable. Tras evaluar integralmente la letra clara de ambas reglas, pre-cisamos que el término para notificar éste a las demás par-tes es igualmente jurisdiccional y, por lo tanto, improrro-gable, fatal e insubsanable. Veamos.
HH
El 11 de octubre de 2010, la Sra. Tania L. Rosario Do-mínguez, por sí y en representación de su hijo menor de edad AAR (Recurrida), inició el caso de autos mediante la presentación de una demanda por daños y perjuicios. El 27 de enero de 2014, el Tribunal de Primera Instancia dictó una Sentencia en la que declaró “ha lugar” esta causa de *202acción y condenó a las partes codemandadas (2) al pago de honorarios de abogado, costas e intereses a favor de la Recurrida. Esta se notificó el 4 de febrero de 2014.
El 5 de febrero de 2014, la señora Rosario envió un Me-morando de Costas por correo certificado, dirigido al foro primario, y reclamó $24,347.19 por los gastos en que incu-rrió en la tramitación del litigio. En el documento, su re-presentante legal certificó que, ese mismo día, notificó el escrito a las demás partes en el caso. Oportunamente, el 10 de febrero de 2014, el Tribunal de Primera Instancia reci-bió el escrito.
El 24 de febrero de 2014, el foro primario ordenó a las otras partes que fijaran su posición en torno al Memorando de Costas.(3) El 7 de marzo de 2014, el codemandado, Ser-vicios Profesionales Integrados a la Salud, Inc. (SPIS, Inc.) presentó su Moción en Objeción a Memorando de Costas y argüyó que éstas se debían limitar a $7,536.33.
Con el beneficio del escrito de SPIS, Inc., el 12 de marzo de 2014 el foro primario emitió una Resolución en la que declaró “ha lugar” ciertas partidas del Memorando de Costas. Esta se notificó el 17 de marzo de 2014.
Posteriormente, el 19 de marzo de 2014, el Gobierno de Puerto Rico (Gobierno o Peticionario) sometió su Oposición a Memorando de Costas, en la cual objetó algunas de las sumas reclamadas. Además, señaló que la señora Rosario no le notificó oportunamente el Memorando de Costas, se-gún requiere la Regla 44.1 de Procedimiento Civil, supra, por lo que solicitó que se denegara. (4) El 28 de marzo de 2014, el Tribunal de Primera Instancia determinó que la *203oposición fue presentada fuera de término y que no había nada que proveer.
Inconforme, el 31 de marzo de 2014, el Peticionario so-metió una Moción de Reconsideración en la que reiteró que la Recurrida no le notificó el Memorando de Costas en el término jurisdiccional de diez días provisto para ello. Sos-tuvo que el foro primario carecía de autoridad para consi-derar el mencionado escrito y conceder las costas solicitadas.(5) No obstante, ese foro no atendió el plantea-miento jurisdiccional del Gobierno.(6)
Así las cosas, el 9 de mayo de 2014, el Peticionario pre-sentó una Petición de Certiorari ante el Tribunal de Apelaciones. Entre otras cosas sostuvo que, al notificarse el Memorando de Costas fuera de término, el foro primario carecía de autoridad para conceder las costas reclamadas. Consecuentemente, solicitó la revocación de la determina-ción del Tribunal de Primera Instancia aprobando el Me-morando de Costas.(7)
El 10 de junio de 2014, la Recurrida se opuso al recurso ante el foro apelativo intermedio. En apoyo a su posición, planteó lo siguiente:
Por razones que atribuimos a una inadvertencia motivada por el cúmulo de asuntos que atender a última hora, antes de salir de viaje fuera de Puerto Rico, dicho Memorando de Cos-tas no fue notificado coetáneamente a la parte demandada. Ello se hizo el 25 de febrero de 2014. Fue entonces que, aun fuera de la Isla y ante un correo de su distinguida representa-ción profesional, instruimos a nuestra asistente a remitírselo a las partes adversas por correo electrónico. (Enfasis nuestro y en el original, y escolio omitido). Oposición a Solicitud de Cer-tiorari de la señora Rosario de 10 de junio de 2014, págs. 2-3.
*204El 30 de junio de 2014, el Tribunal de Apelaciones dictó Sentencia. Explicó que el inciso (c) de la Regla 44.1 de Pro-cedimiento Civil, supra, establece taxativamente que el tér-mino de diez días para presentar un memorando de costas y notificarlo a las demás partes en la etapa apelativa es jurisdiccional. Sin embargo, determinó que, cuando una parte resulta victoriosa en el foro primario, el plazo de diez días para presentar y notificarlo no es jurisdiccional. Fun-damentó su decisión en el hecho de que, a diferencia del inciso (c), el inciso (b) de la referida Regla 44.1 no contiene la palabra “jurisdiccional”. Añadió que el Gobierno no re-sultó perjudicado por la notificación tardía del Memorando de Costas debido a que pudo oponerse a éste. Finalmente, dispuso que tampoco se violó el debido proceso de ley, ya que el Peticionario tuvo la oportunidad de impugnar las costas mediante su Moción de Reconsideración presentada ante el foro primario.(8)
El Gobierno sometió entonces una Moción de Reconside-ración ante el Tribunal de Apelaciones y reiteró sus argumentos. Ésta fue declarada “no ha lugar”.
Inconforme, el Peticionario presentó el recurso de epígrafe. Señaló que la Regla 68.2 de Procedimiento Civil, supra, dispone que no se pueden prorrogar los plazos pro-vistos en la Regla 44.1 de Procedimiento Civil, supra. Con-secuentemente, argüyó que el término es de carácter jurisdiccional. Reiteró que la señora Rosario notificó el Me-morando de Costas, luego de vencido el término improrro-gable de diez días establecido en las citadas reglas. Por lo cual, planteó que erraron los foros inferiores al considerar un Memorando de Costas que fue notificado fuera de término.(9)
*205El 12 de diciembre de 2014 emitimos una Resolución para acoger el recurso de epígrafe como certiorari y expedir el auto solicitado.
El 27 de mayo de 2015, la Recurrida sometió entonces su alegato en el que indicó que el Memorando de Costas se notificó al Gobierno el 25 de febrero de 2014. Manifestó que el Peticionario se demoró veintidós días en presentar su Oposición a Memorando de Costas, a pesar de que el plazo para impugnar era de diez días, según dispuesto en la Re-gla 44.1(b) de Procedimiento Civil, supra. Además, alegó que el Gobierno no planteó, adecuada y suficientemente, ante el foro primario, que el Memorando de Costas fue no-tificado fuera de término, por lo que no podía presentar esta nueva teoría en la etapa apelativa. También reiteró los argumentos expuestos en la Sentencia del Tribunal de Apelaciones en cuanto a que: el foro primario tuvo la opor-tunidad de considerar las objeciones del Gobierno; no hubo perjuicio por el retraso en la notificación, y se cumplió con el debido proceso de ley.
En relación con la naturaleza del término para notificar un Memorando de Costas, la señora Rosario también coin-cidió con la determinación del Tribunal de Apelaciones en cuanto a que, a diferencia del inciso (c) de la Regla 44.1 de Procedimiento Civil, supra, su inciso (b) no lo califica ex-presamente como jurisdiccional. En esa línea, destacó que tampoco existía un precedente de este foro que lo estable-ciera como de carácter jurisdiccional. Además, propuso que, a lo sumo, ese plazo es de cumplimiento estricto. De ser así, solicitó que apliquemos prospectivamente nuestra determinación al respecto.
Con el beneficio de la comparecencia de las partes, resolvemos.
*206i—( l—l
A. Interpretación judicial de las leyes
El Art. 14 del Código Civil, 31 LPRA sec. 14 (2015), establece que “[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospre-ciada bajo el pretexto de cumplir su espíritu”. En ese caso, su propio texto constituye la mejor expresión de la inten-ción legislativa. COSVI v. CRIM, 193 DPR 281 (2015); Shell v. Srio. Hacienda, 187 DPR 109 (2012); Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2012).
No obstante, si el lenguaje es ambiguo o impreciso, de-bemos interpretar la ley con el objetivo de acatar la verda-dera intención del legislador. Com. Alt. PNP v. CLE, 196 DPR 289 (2016); COSVI v. CRIM, supra. Como parte de nuestra labor interpretativa, estamos llamados a llenar las lagunas en la ley y armonizar los estatutos aplicables que estén en conflicto, con el propósito de “obtener un resultado sensato, lógico y razonable”. Ríos Martínez, Com. Alt. PNP v. CLE, supra.
B. Jurisdicción sobre la materia
La jurisdicción sobre la materia es la autoridad que tiene un foro adjudicativo para atender y resolver de-terminada controversia o asunto sobre un aspecto legal. Ríos Martínez, Com. Alt. PNP v. CLE, supra; Rivera Marcucci et al. v. Suiza Dairy, 196 DPR 157(2016); Shell v. Srio. Hacienda, supra.
Las cuestiones relativas a la jurisdicción sobre la materia pueden considerarse, a solicitud de una parte o por el tribunal motu proprio, en cualquier etapa de los pro-cedimientos, incluso en la apelativa. Ríos Martínez, Com. Alt. PNP v. CLE, supra; Shell v. Srio. Hacienda, supra; *207Souffront v. A.A.A., 164 DPR 663 (2005).(10) Éstas deberán ser resueltas con preferencia a cualquier otra. Ríos Martínez, Com. Alt. PNP v. CLE, supra. (11) Si un tribunal con-cluye que no tiene jurisdicción para adjudicar el asunto ante su consideración, no podrá atenderlo ya que, de ha-cerlo, su determinación será nula. Ríos Martínez, Com. Alt. PNP v. CLE, supra; COSVI v. CRIM, supra.
C. Cumplimiento con los términos prescritos en nuestro or-denamiento procesal
Como norma general, las reglas procesales no son re-nunciables, por lo que las partes tienen que ejecutar los procedimientos prescritos para poder obtener una determi-nación de un órgano jurisdiccional adjudicativo. R. Hernández Colón, Derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, Sec. 308, pág. 24.(12) Debemos tener presente que:
La ley adjetiva y las Reglas de Procedimiento Civil, cuando son aplicables, tienen fuerza de ley y los que acuden a las cortes de justicia en solicitud de remedios están obligados a seguirlas mientras se hallan vigentes. Los Tribunales no pue-den enmendar libremente estas reglas sin seguir el trámite dispuesto para ello. (Citas omitidas). J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. V, pág. 1897.
Nuestro ordenamiento procesal establece, además, que determinados actos deben realizarse en el término corres-pondiente dispuesto para ello.(13) Hernández Colón, op. cit., *208Sec. 1801, pág. 197. Véase, además, Cruz Parrilla v. Depto. Vivienda, supra. A esos efectos, existen distintos tipos de términos, a saber: discrecionales, directivos, de cumplimiento estricto y jurisdiccionales. B.B.V. v. E.L.A., 180 DPR 681 (2011), citando a Hernández Colón, op. cit., Sec. 1801, pág. 197. Dependiendo de la naturaleza del plazo, su inobservancia conllevará alguna sanción que podrá “fluc-tuar desde que un juez resuelva un incidente sin contar con determinado argumento, hasta la pérdida de algún derecho”. B.B.V. v. E.L.A., supra, pág. 688. Véase Hernández Colón, op. cit., Sec. 1801, pág. 197.
Primeramente, los términos jurisdiccionales son de naturaleza improrrogable, por lo que no están sujetos a interrupción o cumplimiento fuera de término, “no importa las consecuencias procesales que su expiración provoque”. Cruz Parrilla v. Depto. Vivienda, supra, pág. 403, citando a Hernández Colón, op. cit, Sec. 1804, pág. 201.(14) Debido a que son improrrogables, fatales e insubsanables, estos plazos no se pueden acortar ni extender.(15) Insular Highway v. A.I.I. Co., 174 DPR 793 (2008); Martínez, Inc. v. Abijoe Realty Corp., 151 DPR 1 (2000). Véase, además, Cuevas Segarra, op. cit., T. V, págs. 1899-1900.
En esa línea, los requisitos jurisdiccionales esta-blecidos por ley tienen que ejecutarse previo a que el tribunal considere los méritos de una controversia. COSVI v. CRIM, supra; Shell v. Srio. Hacienda, supra. Esto se debe a que el incumplimiento con este tipo de exigencia, priva al tribunal de autoridad sobre el asunto que se intenta traer *209ante su consideración. Así pues, hacer caso omiso a direc-trices de naturaleza jurisdiccional impide que se pueda atender un escrito presentado fuera de término. Rivera Marcucci et al. v. Suiza Dairy, supra; Shell v. Srio. Hacienda, supra; Cruz Parrilla v. Depto. Vivienda, supra; Hernández Colón, op. cit, Sec. 1804, pág. 201. De manera que, al auscultar su jurisdicción, los tribunales estamos “llamados a ser árbitros y celosos guardianes de los térmi-nos reglamentarios”. Soto Pino v. Uno Radio Group, 189 DPR 84, 93 (2013).
Para poder determinar que un plazo es jurisdic-cional, el legislador debe establecer claramente que su in-tención fue imponerle esa naturaleza. Cruz Parrilla v. Depto. Vivienda, supra; J. Directores v. Ramos, 157 DPR 818 (2002); Lagares v. E.L.A., 144 DPR 601 (1997); Méndez v. Corp. Quintas San Luis, 127 DPR 635 (1991). A esos efectos, también hemos sostenido que, aunque no lo esta-blezca expresamente, un estatuto puede fijar una exigencia jurisdiccional cuando éste presenta indubitadamente que esa fue la intención legislativa. COSVI v. CRIM, supra; Lugo Rodríguez v. J.P., 150 DPR 29 (2000); Martínez v. Depto. del Trabajo, 145 DPR 588 (1998). Cuando la ley no contenga una instrucción clara a esos fines, es decir, un lenguaje que le otorgue un carácter fatal, el término será prorrogable. Cuevas Segarra, op. cit., T. V, pág. 1900, citando a In re Godinez Morales, 161 DPR 219 (2004). Para ello, los tribunales debemos llevar a cabo el proceso de in-terpretación estatutaria descrito. Cruz Parrilla v. Depto. Vivienda, supra.
Por otro lado, los términos de cumplimiento es-tricto se sitúan entre los plazos prorrogables y los improrrogables. Rivera Marcucci et al. v. Suiza Dairy, supra; Hernández Colón, op. cit., Sec. 1804a, pág. 202. Al igual que los términos jurisdiccionales, la inobservancia de una norma de cumplimiento estricto priva al tribunal de *210su autoridad para atender el asunto. S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873 (2007).
No obstante, a diferencia de los plazos de naturaleza jurisdiccional, se permite aplazar el acatamiento con los requisitos de cumplimiento estricto. Toro Rivera et als. v. ELA et al., 194 DPR 393 (2015); Soto Pino v. Uno Radio Group, supra. Ahora bien, esto no significa que se libera a las partes de cumplir con los términos reglamentarios in-justificadamente ni que los foros adjudicativos tengan dis-creción para prorrogarlos automáticamente. Rivera Marcucci et al. v. Suiza Dairy, supra; Toro Rivera et als. v. ELA et al., supra.
El tribunal solamente tiene discreción para pro-rrogar los términos de cumplimiento estricto cuando se de-muestra que la dilación se debió ajusta causa. Rivera Marcucci et al. v. Suiza Dairy, supra; Toro Rivera et als. v. ELA et al., supra.(16) Es decir, quien solicita la prórroga o actúa fuera del plazo tiene la obligación de consignar detallada-mente la “justa causa por la cual no puede o [no] pudo cumplir con el término establecido”. Rivera Marcucci et al. v. Suiza Dairy, supra, pág. 171. Véase, además, Rodríguez v. Camejo, 165 DPR 729 (2005). Esta justificación tendrá que hacerse con explicaciones concretas, particulares y de-bidamente evidenciadas, con el fin de colocar al tribunal en posición de evaluarla. Rivera Marcucci et al. v. Suiza Dairy, supra; Toro Rivera et als. v. ELA et al., supra.
Para establecer justa causa, no se permiten vagueda-des, excusas o planteamientos estereotipados. Véanse: Rivera Marcucci et al. v. Suiza Dairy, supra; Toro Rivera et als. v. ELA et al., supra; Arriaga v. F.S.E., 145 DPR 122 (1998). De lo contrario se trastocaría nuestro ordena-*211miento jurídico y los términos reglamentarios se converti-rían en “metas amorfas que cualquier parte podría postergar”. Rivera Marcucci et al. v. Suiza Dairy, supra; Soto Pino v. Uno Radio Group, supra, pág. 93. De permitirse la modificación abusiva de estos términos, se pertur-baría el orden lógico y armonioso de las etapas de un litigio y desestabilizaría nuestro ensamblaje procesal. Cuevas Segarra, op. cit., T. V, pág. 1910.
Al considerar si medió justa causa, no será determi-nante el hecho de que el acto tardío no causó perjuicio in-debido a las otras partes. Rivera Marcucci et al. v. Suiza Dairy, supra; Soto Pino v. Uno Radio Group, supra. De ser así, los términos de cumplimiento estricto se reducirían a meros formalismos que pueden derrotarse fácilmente. íd.
D. Memorando de costas; en general
El inciso (a) de la Regla 44.1 de Procedimiento Civil (Regla 44.1), supra, rige la concesión de costas en nuestro ordenamiento(17) Esta disposición tiene una función repara-dora, ya que permite el reembolso de los gastos necesarios y razonables que tuvo que incurrir la parte prevaleciente del pleito en su tramitación. Maderas Tratadas v. Sun Alliance et al., 185 DPR 880 (2012); Auto Servi, Inc. v. E.L.A., 142 DPR 321 (1997); J.T.P. Dev. Corp. v. Majestic Realty Corp., 130 DPR 456 (1992). De esta forma, su derecho no queda “menguado por los gastos que tuvo que incurrir sin su culpa y por culpa del adversario”. Maderas Tratadas v. Sun Alliance et al., supra, pág. 934; J.T.P. Dev. Corp. v. Majestic Realty Corp., supra, pág. 460; Garriga, Jr. v. Tribunal Superior, 88 DPR 245, 253 (1963). Además, esta norma procesal *212tiene dos propósitos, a saber: restituir lo que una parte per-dió por hacer valer su derecho al ser obligada a litigar y “penalizar la litigación inmeritoria, temeraria, o viciosa Auto Servi, Inc. v. E.L.A., supra, pág. 327; Garriga, Jr. v. Tribunal Superior, supra, pág. 253.
Una vez reclamadas, la imposición de costas a favor de la parte victoriosa es mandatoria. Maderas Tratadas v. Sun Alliance et al., supra; Auto Servi, Inc. v. E.L.A., supra. No obstante, su concesión no opera de forma automática, ya que tiene que presentarse oportunamente un memo-rando de costas en el que se precisen los gastos incurridos. Colón Santos v. Coop. Seg. Mult. P.R., 173 DPR 170 (2008); J.T.P. Dev. Corp. v. Majestic Realty Corp., supra. Véase, además, J.A. Echevarría Vargas, Procedimiento civil puertorriqueño, 1ra ed. rev., Colombia, [s. Ed.], 2012, págs. 275-278. Además, el tribunal tiene amplia discreción para evaluar la razonabilidad y determinar la necesidad de los gastos detallados. Maderas Tratadas v. Sun Alliance et al., supra; Auto Servi, Inc. v. E.L.A., supra.
E. Presentación y notificación de un memorando de costas
La Regla 44.1, en sus incisos (b) y (c), supra, establece el trámite requerido para solicitar la concesión de las costas, a saber:
(b) Cómo se concederán.—La parte que reclame el pago de costas presentará al tribunal y notificará a la parte contraria, dentro del término de diez (10) días contados a partir del ar-chivo en autos de copia de la notificación de la sentencia, una relación o memorándum de todas las partidas de gastos y des-embolsos necesarios incurridos durante la tramitación del pleito o procedimiento. [...] Cualquier parte que no esté con-forme con las costas reclamadas podrá impugnarlas en todo o en parte, dentro del término de diez (10) días contados a partir de aquel en que se le notifique el memorándum de costas.[...]
(c) En etapa apelativa[.]—La parte a cuyo favor un tribunal apelativo dicte sentencia presentará en la sala del Tribunal de Primera Instancia que decidió el caso inicialmente y notificará a la parte contraria, dentro del término jurisdiccional de diez (10) días contados a partir de la devolución del mandato y *213conforme a los criterios establecidos en el inciso (b) anterior, una relación o memorándum de todas las partidas de gastos y desembolsos necesarios incurridos para la tramitación del re-curso en el Tribunal de Apelaciones y en el Tribunal Supremo, según corresponda. [...] (Enfasis nuestro).(18)
En reiteradas ocasiones hemos reconocido que la parte prevaleciente en el pleito tiene un término jurisdiccional de diez días para presentar un memorando de costas ante el foro primario. Colón Santos v. Coop. Seg. Mult. P.R., supra; Comisionado v. Presidenta, 166 DPR 513 (2005); Medio Mundo, Inc. v. Rivera, 154 DPR 315 (2001); Granados v. Rodríguez Estrada V, 127 DPR 1 (1990); Piñero v. Martínez Santiago, 104 DPR 587 (1976), y Pereira v. I.B.E.C., 95 DPR 28 (1967). Por lo cual, este plazo es improrrogable y su cum-plimiento tardío priva al tribunal de autoridad para consi-derar y aprobar las costas reclamadas.(19) Pereira v. I.B.E.C., supra. Véase, además, Cuevas Segarra, op. cit, T. IV, págs. 1270 y 1297.
Como adelantáramos, la naturaleza jurisdiccional del término para presentar un memorando de costas surge en virtud de la Regla 68.2 de Procedimiento Civil, supra (Regla 68.2), y sus predecesoras. Piñero v. Martínez Santiago, supra; Pereira v. I.B.E.C., supra.(20) La regla dispone que:
*214Cuando por estas reglas o por una notificación dada en vir-tud de sus disposiciones, o por una orden del tribunal se re-quiera o permita la realización de un acto en o dentro de un plazo especificado, el tribunal podrá, por justa causa, en cual-quier momento y en el ejercicio de su discreción: (1) previa moción o notificación, o sin ellas, ordenar que se prorrogue o acorte el término si así se solicita antes de expirar el término originalmente prescrito o según prorrogado por orden anterior, o (2) en virtud de moción presentada después de haber expirado el plazo especificado, permitir que el acto se realice si la omisión se debió a justa causa, pero no podrá prorrogar o reducir el plazo para actuar bajo las disposiciones de las Reglas 43.1, 44.1, 47, 48.2, 48.4, 49.2 y 52.2 todas de este apén-dice, salvo lo dispuesto en las mismas bajo las condiciones en ellas prescritas. (Enfasis nuestro).
Conforme a lo anterior, los plazos establecidos en deter-minadas reglas son improrrogables, entre ellos, los provistos en la Regla 44.1 concernientes a la tramitación del memo-rando de costas. Hernández Colón, op. cit., Sec. 1804, pág. 201.
Debemos aclarar que la presentación de un es-crito constituye un requisito distinto al de la notificación, ya que el primero se realiza en el tribunal, mientras que el segundo se dirige a las partes. Hernández Colón, op. cit., See. 1609, pág. 191. Cuando las reglas procesales ordenan que se lleve a cabo determinado acto en un término jurisdic-cional, igualmente “presupone una simultánea, correcta y adecuada notificación a la dirección del abogado o de la parte que se autorepresenta”. Cuevas Segarra, op. cit, T. V, pág. 1899.
A esos efectos, la Regla 67.1 de Procedimiento Civil, 32 LPRA Ap. V (Regla 67.1), requiere que, como norma general, todo escrito presentado ante el tribunal sea notificado a todas las demás partes del pleito. Véanse: Lagares v. E.L.A., supra; Cuevas Segarra, op. cit., T. V, pág. 1883. Esta exigencia es un corolario del debido proceso de ley y es indispensable para mantener un sistema de justicia ordenado. Cuevas Segarra, op. cit., T. V, pág. 1899; Her*215nández Colón, op. cit., Sec. 1701, pág. 193. La obligación de notificar, según la referida Regla 67.1 “es de estricto cum-plimiento y su omisión debe acarrear sanciones económicas, además de constituir una violación a la Regla 9 de Procedimiento Civil, si se certificó el hecho de la notificación”. Cuevas Segarra, op. cit., T. V, pág. 1884.
El propósito de la notificación es promover “que todas las partes del pleito estén plenamente enteradas de todo lo que allí acontece y [así] puedan expresarse sobre todos los desarrollos en éste”. Lagares v. E.L.A., supra, pág. 618. También le permite a la parte contraria “anticipar sus pro-pios pasos con respecto a los próximos eventos procesales del caso”. íd. Finalmente, la notificación permite agilizar el trámite judicial. Id.
Por último, debemos resaltar que la Regla 67.1 también dispone que la notificación a las partes se efec-tuará el mismo día en que se presente un escrito ante el tribunal. Véase el Informe de Reglas de Procedimiento Civil de diciembre de 2007, pág. 764. La simultaneidad de las notificaciones inter partes constituye un requisito adicional de los trámites de notificación. Martínez, Inc. v. Abijoe Realty Corp., supra.
Actualmente, existen diversas alternativas que facilitan la notificación en los términos dispuestos, por ejemplo, co-rreo certificado, correo electrónico o telefax. Véanse: la Regla 67.2 de Procedimiento Civil, 32 LPRA Ap. V; Soto Pino v. Uno Radio Group, supra, y Hernández Colón, op. cit., Sec. 1705, pág. 195. También es posible adelantarles a las partes una copia del escrito mediante correo certificado o electrónico, previo a su presentación, y luego enviarle la carátula ponchada. Soto Pino v. Uno Radio Group, supra. (21)
*216F. Aplicación retroactiva o prospectiva de nuestras determi-naciones
Como norma general, nuestras decisiones tienen efecto retroactivo. Datiz v. Hospital Episcopal, 163 DPR 10 (2004); Rexach Const. Co., Inc. v. Mun. de Aguadilla, 142 DPR 85 (1996). No obstante, en el ejercicio de nuestra dis-creción judicial, hemos emitido opiniones con efecto pros-pectivo en consideración a las circunstancias fácticas del caso, la justicia, la equidad, la mejor convivencia social o para evitar dislocaciones severas en nuestro sistema económico. López v. Porrata Doria, 169 DPR 135 (2006); Isla Verde Rental v. García, 165 DPR 499 (2005); Rexach Const. Co., Inc. v. Mun. de Aguadilla, supra. También, por consideraciones de política pública y de orden social, pode-mos limitar la aplicación de nuestras determinaciones para que, por ejemplo, no se afecten aquellas sentencias que hayan advenido finales y firmes. Bco. Santander v. Correa García, 196 DPR 452 (2016).
En esa línea, hemos enumerado los criterios que se han de considerar al momento de disponer si un nuevo precedente tendrá aplicación retroactiva o prospectiva, a saber: (1) la confianza depositada en la antigua norma o precedente; (2) el propósito que persigue la nueva regla para determinar si su retroactividad lo adelanta, y (3) el efecto de la nueva medida en la administración de la justicia. Bco. Santander v. Correa García, supra; Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365 (2012); Isla Verde Rental v. García, supra; Datiz v. Hospital Episcopal, supra; Rexach Const. Co., Inc. v. Mun. de Aguadilla, supra.
Así, por ejemplo, en Febles v. Romar, 159 DPR 714 (2003), en Sucn. Salvador Jiménez v. Pérez, 153 DPR 527 (2001), y en Lagares v. E.L.A., supra, establecimos que una nueva norma puede tener efecto prospectivo cuando impone un requisito de cumplimiento estricto.
*217Sin embargo, cuando se trata de una exigencia jurisdic-cional, que nace de una disposición clara y libre de ambigüe-dad, la determinación no puede limitarse a una aplicación prospectiva. COSVI v. CRIM, supra; Shell v. Srio. Hacienda, supra.
HH HH
A. Término para notificar un memorando de costas
Con el fin de auscultar la naturaleza del término dis-puesto para notificar un memorando de costas, en primer lugar, debemos evaluar si la letra de la ley es clara y, a su vez, cónsona con otras disposiciones pertinentes para, de este modo, obtener un resultado coherente, armonioso y prudente. De contestar afirmativamente, nuestra enco-mienda interpretativa concluye, ya que no podemos aña-dirle a un estatuto significados adicionales o alternos que no surgen de éste.
La Regla 44.1(b) establece claramente que, para poder conceder las costas, la parte prevaleciente presentará y notificará un memorando en el término de diez días de archivada la sentencia. Es decir, para que este trámite quede perfeccionado, se tiene que cumplir oportunamente con ambos requisitos, a saber: presentar el memorando de costas ante el tribunal y notificarlo a las demás partes. Se trata de dos actos separados que tienen que realizarse en un mismo plazo.
Lo anterior debe analizarse en conjunto con la Regla 68.2, en tanto y en cuanto dispone expresamente que no se pueden prorrogar los plazos para actuar al amparo de la Regla 44.1. Así, una lectura integral de ambas reglas nos lleva a concluir que el término de diez días para presentar y notificar un memorando de costas es igualmente jurisdiccio-nal y, consecuentemente, improrrogable, fatal e insubsanable. No existe excepción alguna en ninguna de es-*218tas dos disposiciones que exima a las partes de su fiel cumplimiento. De ninguna manera puede interpretarse que estas reglas son sugestivas, directivas o prorrogables, por lo que su acatamiento no queda a discreción de los litigantes ni del tribunal(22)
Ante la expresión clara del legislador, las citadas dispo-siciones reglamentarias no permiten otra posible interpretación. En estas circunstancias, se torna innecesa-rio realizar un ejercicio de análisis comparativo con otras reglas procesales análogas.
Ahora bien, tanto el Tribunal de Apelaciones como la Recurrida destacaron que existía una distinción pertinente entre los incisos (b) y (c) de la Regla 44.1. Esta diferencia estriba en que el inciso (c) contiene la palabra “jurisdiccio-nal”, mientras que el inciso (b) no la menciona. Coligieron que, según el inciso (c), el legislador dispuso que el término para notificar un memorando de las costas incurridas a nivel apelativo es jurisdiccional, mientras que, mediante el inciso (b), el plazo para notificar un memorando de los gas-tos incurridos en el foro primario debe ser prorrogable. Sus argumentos no nos convencen.
Debemos aclarar que no es menester que se consigne específicamente la palabra “jurisdiccional” para establecer que un término es improrrogable, fatal e insubsanable. Como adelantáramos, la naturaleza jurisdiccional de un requisito procesal puede desprenderse de la letra clara de la ley o por su implicación necesaria e inequívoca. En este caso, ésta surge expresamente de la Regla 68.2. En ausen-cia de alguna disposición en contrario, los plazos en la Re-gla 44.1(b) son jurisdiccionales(23) Erró el Tribunal de Ape-laciones al determinar lo contrario(24)
*219Por otro lado, la señora Rosario argumentó que la opo-sición del Gobierno fue inoportuna por haberse presentado luego de expirado el plazo de diez días para impugnar las costas, según establecido en la Regla 44.1(b).(25) No obs-tante, como veremos, el propio Memorando de Costas fue notificado fuera de término y, por lo tanto, no quedó perfeccionado. Consecuentemente, cualquier objeción que tuviera el Gobierno, en cuando a las partidas de gastos reclamadas, se tornó académica e innecesaria. Sin embargo, le correspondía al Tribunal de Primera Instancia atender, inicialmente y con prioridad, el planteamiento ju-risdiccional argumentado por el Peticionario.
En esa línea, la Recurrida argüyó que el Gobierno renun-ció a su objeción sobre la notificación fuera de término del Memorando de Costas al no discutirlo suficientemente ante el foro primario. Por lo cual, entendió que el Peticionario no podía argumentar ese asunto jurisdiccional en alzada.
Como norma general, un tribunal revisor no debe aten-der cuestiones que no fueron planteadas ante el foro primario. E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012). Ahora bien, primero aclaramos que el Gobierno, en efecto, presentó este señalamiento ante el Tribunal de Pri-mera Instancia. Además, y más importante aún, al tratarse de un asunto jurisdiccional, podía presentarse en cualquier etapa de los procedimientos, incluso en la apelativa y por el tribunal motu proprio. Por lo tanto, no hay obstáculo que nos impida, como foro revisor, atender en esta etapa el asunto jurisdiccional planteado por el Peticionario.
*220En el caso de marras, el foro primario dictó Sentencia el 27 de enero de 2014, la cual se notificó el 4 de febrero de 2014. Por lo tanto, el término jurisdiccional de diez días para presentar y notificar el Memorando de Costas venció el 14 de febrero de 2014. A pesar de que el Memorando de Costas de la señora Rosario arribó oportunamente por co-rreo al foro primario el 10 de febrero de 2014, no se le notificó al Gobierno hasta el 25 de febrero de 2014. Conse-cuentemente, se incumplió con el requisito jurisdiccional de notificación de diez días, según establecido en nuestro ordenamiento procesal, para poder conceder las costas.
Debido a que los tribunales carecemos de discreción para prorrogar los términos según la Regla 44.1, el foro primario no tenía autoridad para atender el Memorando de Costas por éste haber sido notificado por la Recurrida fuera del término jurisdiccional para ello.
B. Aplicación retroactiva o prospectiva
Por último, debemos resolver si nuestra determinación debe tener efecto retroactivo o prospectivo. La señora Rosario alegó que la ausencia de un precedente sobre este asunto creó una incertidumbre en cuanto a la naturaleza del plazo en cuestión. Propuso que, del Tribunal determi-nar que el término es de cumplimiento estricto, el presente dictamen judicial sea aplicado prospectivamente(26)
Anteriormente, hemos aplicado de manera pros-pectiva nuevas normas que, a su vez, constituyen requisi-tos de cumplimiento estricto. Febles v. Romar, supra; Lagares v. E.L.A., supra. No obstante, cuando estamos ante una exigencia jurisdiccional que nace de una disposición clara y libre de ambigüedad, no procede aplicarla prospectivamente. COSVI v. CRIM, supra; Shell v. Srio. *221Hacienda, supra. Ante la letra clara de las Reglas 44.1 y 68.2, en cuanto a la naturaleza jurisdiccional del término para notificar un memorando de costas, no hay cabida para la aplicación prospectiva de esta determinación.(27) Ade-más, debemos aclarar que esta Opinión no tiene el propó-sito de desplazar una antigua norma de derecho ni estable-cer una nueva. Meramente nos limitamos a explicar el estado de derecho vigente. En consecuencia, resolvemos que lo aquí expuesto tiene efecto retroactivo.(28)
IV
De la discusión que antecede surge que el Tribunal de Apelaciones erró al determinar que el término de diez días para notificar un memorando de costas a las demás partes no era jurisdiccional. Concluimos que el plazo es de natu-raleza jurisdiccional y su incumplimiento privó al foro pri-mario de autoridad para atender ese escrito.
V
Abase de lo anterior, se revoca la Sentencia del Tribunal de Apelaciones de 30 de junio de 2014. Por lo tanto, no proceden las partidas reclamadas por la Recurrida en el Memorando de Costas por éste haber sido notificado fuera de término.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez emitió una opi-nión concurrente a la que se unieron la Juez Asociada Se-ñora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez.

 Véanse: Colón Santos v. Coop. Seg. Mult. P.R., 173 DPR 170 (2008); Comisionado v. Presidenta, 166 DPR 513 (2005); Medio Mundo, Inc. v. Rivera, 154 DPR 315 (2001); Granados v. Rodríguez Estrada V, 127 DPR 1 (1990); Piñero v. Martínez Santiago, 104 DPR 587 (1976); Pereira v. I.B.E.C., 95 DPR 28 (1967).


 Entre las partes codemandadas figuran: Servicios Profesionales Integrados a la Salud, Inc. y el Gobierno de Puerto Rico (Gobierno).


 El 13 de marzo de 2014, el Gobierno solicitó una prórroga para cumplir con tal orden.


 De los autos surge que la Oposición a Memorando de Costas estaba acompa-ñada de unos documentos dirigidos a acreditar que la notificación del Memorando de Costas se efectuó el 25 de febrero de 2014.


 En la alternativa, alegó que ciertas partidas concedidas como costas eran excesivas e improcedentes, por lo que solicitó que se reconsiderara su aprobación.


 El Tribunal de Primera Instancia se limitó a modificar, mediante Resolución de 8 de abril de 2014, la concesión de algunas partidas del Memorando de Costas.


 En la alternativa, argüyó que ciertas partidas del Memorando de Costas eran improcedentes.


 Por otra parte, el foro apelativo intermedio modificó la Resolución del Tribunal de Primera Instancia para establecer que la partida Núm. 9 del Memorando de Costas debía ser satisfecha, únicamente, por la parte codemandada, Servicios Profe-sionales Integrados a la Salud, Inc.


 En la alternativa, propuso que, de considerar que el término para notificar un Memorando de Costas es de cumplimiento estricto, la señora Rosario tenía que establecer justa causa para que el foro primario pudiera prorrogar el plazo.


 Véase, además, J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. I, pág. 182.


 Íd.


 A esos fines, hemos expresado que, al ejercer nuestro deber de administrar la justicia, no podemos dejar “ ‘al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuándo’ ”. Soto Pino v. Uno Radio Group, 189 DPR 84, 91 (2013), citando a Matos v. Metropolitan Marble Corp., 104 DPR 122, 125 (1975). Véase, además, Arriaga v. F.S.E., 145 DPR 122, 130 (1998).


 Un término es un “plazo concedido por ley para realizar determinado acto procesal”. R. Hernández Colón, Derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, Sec. 1801, pág. 197. Véase, además, Rivera Marcucci et al. v. Suiza Dairy, 196 DPR 157 (2016).


 Dicho de otro modo, un plazo improrrogable “significa que es jurisdiccional”. De Jesús Viñas v. González Lugo, 170 DPR 499, 507 (2007).


 Existen, sin embargo, circunstancias particulares en las que, por disposición expresa de ley o reglamento, los términos jurisdiccionales pueden estar sujetos a interrupción. Véase, por ejemplo, la Regla 52.2 de Procedimiento Civil, 32 LPRA Ap. V, sobre interrupción de términos para acudir a un foro apelativo. Además, hay disposiciones que alteran el cómputo del término. Véanse Arts. 387-389 del Código Político, 1 LPRA secs. 71-73. Véase, además, Corn. Alt. PNP v. CLE, 196 DPR 289 (2016).


 En contraste con los plazos jurisdiccionales, “[e]uando se trata de un tér-mino de cumplimiento estricto, el tribunal no está atado al automatismo que con-lleva un requisito jurisdiccional, por lo que puede ‘proveer justicia según lo ameritan las circunstancias’ y extender el término”. Lugo v. Suárez, 165 DPR 729, 738 (2005), citando a Arriaga v. F.S.E., supra, pág. 131.


 La Regla 44.1(a) de Procedimiento Civil, 32 LPRA Ap. V, establece:
“Su concesión.—Las costas le serán concedidas a la parte a cuyo favor se re-suelva el pleito o se dicte sentencia en apelación o revisión, excepto en aquellos casos en que se disponga lo contrario por ley o por estas reglas. Las costas que podrá conceder el tribunal son los gastos incurridos necesariamente en la tramitación de un pleito o procedimiento que la ley ordena o que el tribunal, en su discreción, estima que una parte litigante debe reembolsar a otra”.


 La derogada Regla 44.1(c) de Procedimiento de 1979 (32 LPRA Ap. III) originalmente no mencionaba la palabra “jurisdiccional” que actualmente aparece en la vigente Regla 44.1(c) de Procedimiento Civil de 2009 (32 LPRA Ap. V). Este cambio se incorporó mediante la Ley Núm. 249-1995 (32 LPRA Ap. III), promulgada con el propósito de atemperar las reglas procesales a una reformada estructura judicial en Puerto Rico que incorporó un nuevo tribunal apelativo intermedio. Véase la Exposición de Motivos de la Ley Núm. 249-1995, supra.


 El tratadista Cuevas Segarra expone que, conforme a la Regla 68.2 de Procedimiento Civil, 32 LPRA Ap. V, el término de diez días para oponerse a un memorando de costas también es improrrogable. Cuevas Segarra, op. cit., T. IV y V, págs. 1299 y 1907-1908.


 Nótese que los precedentes citados fueron resueltos durante la vigencia de las derogadas Reglas de Procedimiento Civil de 1958 (32 LPRA Ap. II). No obstante, las sucesivas enmiendas a estas reglas no afectan sustancialmente lo resuelto por esta Curia en dicha jurisprudencia. El lenguaje contenido en las vigentes Reglas de Procedimiento Civil de 2009 (32 LPRA Ap. V), en lo pertinente, tampoco tiene el efecto de variar lo establecido mediante los referidos precedentes.


 Ahora bien, debemos advertir que, conforme a lo resuelto en In re Hernández Vargas, 116 DPR 689 (1985), “[l]a notificación a la otra parte de un escrito que no se presente al tribunal puede implicar una sanción disciplinaria contra el abogado”. Hernández Colón, op. cit., Sec. 1609, pág. 191.


 Nótese que las Reglas 44.1 y 68.2 operan en armonía con lo dispuesto en la Regla 67.1 de Procedimiento Civil, 32 LPRA Ap. V. Un memorando de costas se tiene que notificar oportuna y simultáneamente a las partes el mismo día cuando se sometió al tribunal.


 Nótese que la Regla 68.2 de Procedimiento Civil establece que son improrro-*219gables los términos dispuestos en las Reglas 43.1, 44.1, 47, 48.2, 48.4, 49.2 y 52.2 (32 LPRA Ap. V). No obstante, algunas de éstas contienen excepciones a la naturaleza perentoria del precepto. Por ejemplo, la Regla 47 de Procedimiento Civil, supra, dis-pone expresamente que el plazo para notificar una moción de reconsideración es de cumplimiento estricto. Por su parte, la Regla 44.1 no contiene ese tipo de excepción.


 Aclaramos que la ausencia de peijuicio para la otra parte no tiene el efecto de subsanar el incumplimiento con un requisito jurisdiccional. Éstos son fatales e irremediables, por lo que las partes deben cumplir con ellos indistintamente del efecto, si alguno, que pueda tener su inobservancia.


 Coincidimos con la señora Rosario en cuanto a que la Oposición a Memo-rando de Costas no fue presentada oportunamente.


 Nótese que, para extender los términos de cumplimiento estricto y los pro-rrogabas, la parte promovente tiene que satisfacer a cabalidad lo dispuesto en la Regla 68.2. Véase Hernández Colón, op. cit., Secs. 1803-1804a, págs. 199-202. Es decir, tiene que solicitar una prórroga y acreditar la existencia de justa causa. En este caso, la señora Rosario no cumplió con ninguna de estas exigencias.


 El hecho de que no existiera un precedente específico sobre este asunto previo a esta Opinión, no tiene el efecto de desvanecer un requisito jurisdiccional establecido en nuestras reglas procesales.


 Excluidos, claro está, aquellos asuntos que hayan advenido ya finales y firmes.